Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of National Beverage Corp. (the “Company”) on Form 10-K for the period ended April 29, 2017 (the “Report”), I, Nick A. Caporella, Chairman of the Board and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Actof 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial conditionand results of operations of the Company. Date: July 13, 2017 /s/ Nick A. Caporella Nick A. Caporella Chairman of the Board and Chief Executive Officer
